DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
In Figure 5, reference character 19 is not directed to the upper volume of the applicator body 18 (see paragraph 0033, line 1) and reference character 24 is not directed to the inner volume of the applicator body 18 (see paragraph 0033, line 2).  See Figure 7, which correctly positions reference characters 19 and 24; and
Reference character 31 (see paragraph 0043, line 2) is not present in any of the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0025, on line 1, “main axis P” should be “main axis A”;
In paragraph 0025, on line 2, “ball 5” should be “ball 12” (see paragraph 0029, line 1-2);
In paragraph 0029, on line 11, “duct 17” should be “duct 17”;
In paragraph 0035, on line 4, it appears a “ ) “ should be inserted after “Figure 4” (see paragraph 0035, line 3);
In paragraph 0036, on line 2, “inside face 21” should be “lower surface 21” (see paragraph 0032, line 6); and
In paragraph 0047, on line 5, “reservoir 11” should be “reservoir 1”.  
Appropriate correction is required.

Claim Objections
Claims 9 and 12 are objected to because of the following informalities: 
In regard to claim 9, on line 8, it appears “said portion” should be “of said ball holder”; and
            On lines 20 and 22, it appears that “dispensing head” should be “applicator body” since the ball holder 13 is retracted into and projected from the applicator body 18, i.e., the specification defines the ball holder 13 as being part of the dispensing head 2 (see paragraph 
           In regard to claim 12, on line 3, the second occurrence of  “crowning” should be “stopper” since the concavity 30 is positioned in the stopper member 29.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schaich (U.S. Patent 2,912,708, as cited by the Applicant, herein after Schaich ‘708) in view of Liu (U.S. Patent 8,500,355).
In regard to claim 9, Schaich ‘708 discloses a bottle comprising a reservoir 10 having an inner volume configured to contain a liquid or semi-liquid product, a dispenser head 17, 15a (see Figure 7) extending and extending and projecting from the reservoir along a main axis wherein the dispenser head comprises a roll-on applicator including a ball holder 17, a ball 16 caged with rotational freedom and a portion of the ball emerging on an opposite side “said portion” (i.e., of the ball holder) from the reservoir, a rotary stopper 12 configured to cover the roll-on applicator in a closed position of the bottle and configured to be clear of the roll-on applicator for the dispensing of the product in an open position of the bottle wherein the rotary stopper is 
Although the Schaich ‘708 device does not include an applicator body having the ball holder mounted therein and an elastic component between the applicator body and ball holder as claimed, attention is directed to the Liu reference, which discloses another bottle having a roller ball applicator wherein the ball holder 25 (see Figure 3) is mounted in an applicator body 26 with an elastic component 27 therebetween such that the ball 23 is movable in translation together with the ball holder 25 along the main axis to adopt a position retracted into the “dispensing head” (i.e., the applicator body 26) when the roll-on applicator is covered by a stopper 30 in a closed position of the bottle (see Figure 3) and to adopt a position extended out of the “dispensing head” (i.e., the applicator body 26) under an effect of relaxing of the elastic component 27 when the stopper 30 is clear of the roll-on applicator (see Figure 4).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the ball holder/elastic component 17, 17b on the Schaich ‘708 device can be replaced with the ball holder 25, applicator body 26 and elastic component 27 disclosed in the Liu reference wherein such a modification would amount to the mere substitution of one functionally equivalent roller ball holder/dispensing mechanism for another and the selection of either roller ball holder/dispensing mechanism would work equally well on the Schaich ’708 device.
In regard to claim 10, the ball holder 25 in the Liu device includes a conveying duct 24 for a product extending along the main axis towards the inner volume of the bottle reservoir , the applicator body 26 comprises an upper volume (in which element 27 is positioned, see Figure 3) separated from the inner volume of the bottle reservoir by a partition  (defined by the portion of 
In regard to claim 11, the elastic component 27 is a helical spring.
In regard to claim 15, the reservoir 10 in the Schaich ‘708 device has an outer shape of solid revolution wherein the rotational axis of the rotary stopper coincides with an axis of revolution of the outer shape of the reservoir.
In regard to claim 16, the reservoir 10 in the Schaich ‘708 device has an outer shape of a cylinder having a height less that a radius of the cylinder (see Figure 1). 

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schaich (U.S. Patent 3,055,41, as cited by the Applicant, hereinafter Schaich ‘041) in view of Liu (U.S. Patent 8,500,355).
In regard to claim 9, Schaich ‘041 discloses a bottle comprising a reservoir 10 having an inner volume configured to contain a liquid or semi-liquid product, a dispenser head 15a, 18 (see Figure 11) extending and extending and projecting from the reservoir along a main axis wherein the dispenser head comprises a roll-on applicator including a ball holder 18, a ball 17 caged with rotational freedom and a portion of the ball emerging on an opposite side “said portion” (i.e., of the ball holder) from the reservoir, a rotary stopper 12 configured to cover the roll-on applicator in a closed position of the bottle and configured to be clear of the roll-on applicator for the 
Although the Schaich ‘041 device does not include an applicator body having the ball holder mounted therein and an elastic component between the applicator body and ball holder as claimed, attention is directed to the Liu reference, which discloses another bottle having a roller ball applicator wherein the ball holder 25 (see Figure 3) is mounted in an applicator body 26 with an elastic component 27 therebetween such that the ball 23 is movable in translation together with the ball holder 25 along the main axis to adopt a position retracted into the “dispensing head” (i.e., the applicator body 26) when the roll-on applicator is covered by a stopper 30 in a closed position of the bottle (see Figure 3) and to adopt a position extended out of the “dispensing head” (i.e., the applicator body 26) under an effect of relaxing of the elastic component 27 when the stopper 30 is clear of the roll-on applicator (see Figure 4).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the ball holder/elastic component 18, 18c on the Schaich  ‘041 device can be replaced with the ball holder 25, applicator body 26 and elastic component 27 disclosed in the Liu reference wherein such a modification would amount to the mere substitution of one functionally equivalent roller ball holder/dispensing mechanism for another and the selection of either roller ball holder/dispensing mechanism would work equally well on the Schaich ‘041 device.
In regard to claim 10, the ball holder 25 in the Liu device includes a conveying duct 24 for a product extending along the main axis towards the inner volume of the bottle reservoir , the applicator body 26 comprises an upper volume (in which element 27 is positioned, see Figure 3) 
In regard to claim 11, the elastic component 27 is a helical spring.
In regard to claim 12, the rotatory stopper 12 in the Schaich ‘041 device includes a crowning member (defined by the upper outer surface of the stopper 12) and a stopper member (defined by the upper inner surface of the stopper 12) is disposed in the crowning member wherein the crowing member (i.e., stopping member) includes a concavity (not numbered, see Figure 11, see also element 20e in Figure 14) of complementary shape to a shape of the portion of the ball projecting from the ball holder.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schaich ‘041 in view of Liu as applied to claim 12 above, and further in view of Fillmore et al. (U.S. Patent 4,168,128, hereinafter Fillmore).
In regard to claims 13 and 14, although the stopper member in the Schaich ‘041 device does not include a resilient member and chamfered ribs as claimed, attention is directed to the Fillmore reference, which discloses another roller applicator having a stopper 18 wherein the stopper includes a resilient stopper member 52 (see column 3, lines 22-24) with chamfered ribs 54  which are formed to come into contact with the roller 16 when the stopper 18is in a closed position in order to better seal the device (see column 3, lines 40-43).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the stopper member in the Schaich ‘041 device can be formed from a resilient member and include chamfered ribs (wherein the ribs can be arranged at any suitable orientation, including an orientation parallel to the rotation axis of the rotary stopper) in order to better seal the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Delli-Venneri et al. reference is cited as being directed to the state of the art as a teaching of another ball applicator having a rotary stopper 9 thereon.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
1/6/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754